United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1008
                        ___________________________

                           Danny Bugg; Eldon K. Bugg

                      lllllllllllllllllllllPlaintiffs - Appellants

                                          v.

Jason Stachey, in his official and individual capacity; Brian Wade Albright, in his
   official and individual capacity; David Frasher, in his official and individual
                      capacity; City of Hot Springs, Arkansas

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                          Submitted: September 8, 2020
                           Filed: September 11, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________

PER CURIAM.
      Danny and Eldon Bugg appeal the district court’s1 adverse grant of summary
judgment in this action under, inter alia, the Age Discrimination in Employment Act
and 42 U.S.C. § 1983. Having carefully reviewed the record and the parties’
arguments on appeal, we find no basis for reversal. See Banks v. John Deere & Co.,
829 F.3d 661, 665 (8th Cir. 2016) (standard of review). Accordingly, we affirm. See
8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                        -2-